DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                   Election/Restrictions
Applicant’s election without traverse of (Invention I) and species (IA, IB & IC) resulting in the elected claims (1-4, 7-12 & 14-15), in the reply filed on (4-30-2022) is acknowledged. Accordingly, claims 5-6, 13 & 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (4-30-2022).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the application" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.) Claim(s) 1, 8-9, 12 & 14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Beaman et al. (US-2018/0,072,630, hereinafter Beaman),Regarding claim 1, 	
A method of sintering a body comprising particles of ceramic material, the method comprising: 
providing a ceramic green body composed of ceramic particles; 
applying an electric field to the green body with a power supply; and, 
illuminating a selected area of the green body with a laser beam emitted from a laser, 
wherein the laser beam provides laser energy to the selected area of the green body to initiate densification of the selected area.
Beaman teaches the following:
 (Abstract) teaches that the invention relates to various implementations include systems and methods for simultaneously applying an electric field and localized energy from an energy source to ceramic particles on a layer by layer basis to form a ceramic workpiece using additive manufacturing.
([0005]) teaches (1) providing a first electrode and a second electrode, the electrodes being spaced apart and opposite each other; (2) depositing a layer of ceramic particles; (3) applying a voltage across the electrodes, the voltage causing the electrodes to create an electric field between them, where at least a first portion and a second portion of the layer of ceramic particles are disposed within the electric field;
([0055]) teaches in step 108, an energy source applies localized energy to a portion of the layer of ceramic particles to be sintered into the workpiece. The particles are disposed within the electric field. The localized energy is applied while the electric field is applied to sinter the portion of the layer of ceramic particles receiving the localized energy. In some implementations, the energy source is a scanning energy source, such as a laser or an electron beam or other suitable source for delivering localized heat to a small set of particles at a time (e.g., those within the diameter of the beam). 
([0055]) teaches that the laser beam moves relative to the particles to sinter the particles into a two-dimensional shape corresponding to the layer of the workpiece being sintered. In other implementations, the energy source providing the localized energy may include a projected energy source that selectively projects energy onto a larger set or all of the particles to be sintered in the layer at one time
Regarding claim 8, 	
Wherein the electric field is generated by application of an electric voltage via two spaced-apart electrically conductive electrodes, 
wherein the electrically conductive electrodes are in electric communication with the power supply.
Beaman teaches the following:
& b.) ([0066]) teaches that (Figs. 2 and 3) illustrate an exemplary system 200 for producing a workpiece using additive manufacturing according to one implementation using the method described above in relation to FIG. 1. The system 200 includes electrodes 202 a, 202 b disposed adjacent build platform 204. The electrodes 202 a, 202 b are spaced apart and opposite each other and are electrically coupled to a voltage source 210.
Regarding claim 9, 	
Wherein the selected area of the green 22108859-US2 body is located between the two spaced apart electrically conductive electrodes.
Beaman teaches the following:
([0067]) teaches that workpiece(s) 206 is at least partially densified by applying localized energy to the ceramic particles to be sintered using a laser beam 208 while the electric field is applied to the ceramic particles by the electrodes 202 a, 202 b. Following the partial densification, the workpiece 206 is removed from the unsintered particles. To fully densify the workpiece 206, the workpiece 206 is then sintered in a furnace. Highlighting, that this is best seen in (Fig. 2-3 & Fig. 5), where the selected area of the green 22108859-US2 body is located between the two spaced apart electrically conductive electrodes.
Regarding claim 12,
Wherein the particles of ceramic material are in the form of a powder.
Beaman teaches the following:
([0011]) teaches that the electrically conductive material comprises a ceramic powder doped with aliovalent substitution. ([0047]) teaches that the ceramic particles may be deposited in a powder form onto the build platform or build material by a ceramic particle distributor. 
Regarding claim 14,
Wherein the densification of the selected area results in an increase in density of the ceramic green body from about less than 70% to greater than 80%.
Beaman teaches the following:
([0062]) teaches that the workpiece is partially densified. For example, the formed workpiece may have a relative density of 30-85% (e.g., 30%-70% or 65%-85%) when removed in step 112. In particular, during steps 106 and 108, adjacent ceramic particles neck together in response to the application of the electric field and the localized energy, causing initial stage sintering of the particles. FIG. 6A illustrates exemplary necking 12 of particles 10 in the formed workpiece according to one implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 3-4, 7, 10-11 & 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. (US-2018/0,072,630, hereinafter Beaman)
Regarding claim 3-4 & 15, 	
Wherein a wavelength of the laser beam is longer than 800 nm
Wherein a wavelength of the laser beam is from about 900nm to about 1100nm.
Wherein a wavelength of the laser beam is within an absorption band of the ceramic material.
Beaman teaches the following:
([0057]) teaches that the temperature applied by the energy source is sufficient to initiate initial stage sintering in combination with the electric field. The energy from the laser, for example, has a wavelength that is absorbable by the material being sintered. For example, a CO2 laser may be used for sintering alumina. As such, it is understood that the material selected will impact the wavelength selected due to the fact, the wavelength selected will itself have an impact on the ability to initial stage sintering in combination with the electric field due to it being absorbable by the material being sintered. Accordingly, both the material selected and laser wavelength implemented are understood to have an impact on the ability to initiate initial stage sintering in combination with the electric field via a wavelength that is absorbable by the material being sintered. Accordingly, reciting the case law for result effective variables, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). Namely, Beaman discloses the claimed invention except for the optimized wavelength implemented to initiate initial stage sintering in the ceramic article.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the wavelength implemented to initiate initial stage sintering in the ceramic article, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the wavelength implemented to initiate initial stage sintering in the ceramic article for the purpose of tailoring the wavelength the material selected, thus allowing the laser’s wavelength (energy) to absorbable by the material being sintered, ([0057]).
Regarding claim 7, 	
Wherein the selected area of the green body is sintered in a time less than 2 minutes from the application of laser energy
Beaman teaches the following:
([0044]) teaches that for an un-sintered, ceramic part to a densified part upon simultaneous exposure to an electric field and high temperatures. During this flash sintering process, current rapidly rises, and sintering and densification occurs within a few seconds of the current rise through the ceramic. Noting, that if an electric field is not applied the sintering times is at least a few hours. Highlighting, while no discrepancies are perceived to exist, the case law for result effective variables may be recited, where the amount of time it takes to sintering an object is understood to impact and lengthen the amount of time for each production cycle and cost. 
Regarding claim 10-11,
Wherein the laser beam is focused to illuminate an area between the two spaced apart electrically conductive electrodes.
Wherein the laser beam has a line profile.
Beaman teaches the following:
([0055]) teaches that in step 108, an energy source applies localized energy to a portion of the layer of ceramic particles to be sintered into the workpiece. The particles are disposed within the electric field. The localized energy is applied while the electric field is applied to sinter the portion of the layer of ceramic particles receiving the localized energy. In some implementations, the energy source is a scanning energy source, such as a laser or an electron beam or other suitable source for delivering localized heat to a small set of particles at a time (e.g., those within the diameter of the beam). With ([0055]) expanding the size to include an energy source providing the localized energy may include a projected energy source that selectively projects energy onto a larger set or all of the particles to be sintered in the layer at one time. Highlighting, (Fig. 2-3 & Fig. 5), shows the fabrication arrangement with the laser beam line being focused on area between the two spaced apart electrodes. Adding, that while no discrepancies are perceived to exist the case law for change of size or shape may be recited, regarding the laser beam profile implemented.
C.) Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. (US-2018/0,072,630, hereinafter Beaman), in view of Wikipedia’s Article on Lasers (Lasers, 2018, hereinafter WAOL) 
Regarding claim 2, 	
Wherein the laser is a continuous wave laser.
Regarding Claim 2, Beaman teaches the entirety of claim 1 including utilizing applying an electric field and localized energy from an energy source to ceramic particles on a layer by layer basis to form a ceramic workpiece using additive manufacturing. Beaman is silent on details about the laser implemented. In analogous art for a discussion on various parameters and attributes of lasers, WAOL suggests details regarding implementing a continuous or pulsed laser, and in this regard WAOL  teaches the following:
(Continuous and Pulsed Modes of Operation) teaches that a laser can be classified as operating in either continuous or pulsed mode, depending on whether the power output is essentially continuous over time or whether its output takes the form of pulses of light on one or another time scale. Of course even a laser whose output is normally continuous can be intentionally turned on and off at some rate in order to create pulses of light. When the modulation rate is on time scales much slower than the cavity lifetime and the time period over which energy can be stored in the lasing medium or pumping mechanism, then it is still classified as a "modulated" or "pulsed" continuous wave laser. Most laser diodes used in communication systems fall in that category. As such, the choice between continuous and pulsed is a binary option, where even the choice of operation a continuous laser in “pulsed” fashion is also understood to be a binary choice between continuous and pulsed. Accordingly, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success allows for the recitation of KSR case law. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of applying an electric field and localized energy from an energy source to ceramic particles on a layer by layer basis to form a ceramic workpiece using additive manufacturing of Beaman. By utilizing a continuous laser, as taught by WAOL Highlighting, implementation of implementation of a continuous laser over a pulsed laser allows for the flexibility of utilizing the continuous laser in a pulsed fashion i.e. on and off, and that the use of a continuous laser over a pulsed laser is understood to be a binary choice, (Continuous and Pulsed Modes of Operation). Accordingly, reciting KSR case law "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
                                                                      Conclusion
Baraki et al. (Effect of Electrical Field/Current on Sintering of…, 2012, hereinafter Baraki) – is a thesis with the objective of understanding the phenomenological behavior of flash sintering and related phenomena on titania and its composites with alumina at elevated temperature. The possible mechanisms to explain flash sintering are discussed: Joule heating and the avalanche of defect generation [2], both induced by the rapid rise in conductivity just before the onset of the flash. Apparently, both mechanisms play a role.
Materials Eng. (Strength – Density) shows that as the density of a ceramic material is increased the strength of the ceramic material is also increased. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                      

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715